[Cite as LaBrun v. LaBrun, 2014-Ohio-4877.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                             MERCER COUNTY




KEVIN LABRUN,

        PLAINTIFF-APPELLEE,                          CASE NO. 10-14-04

        v.

NICOLE LABRUN KNA BRUGGEMAN,                         OPINION

        DEFENDANT-APPELLANT.




                Appeal from Mercer County Common Pleas Court
                          Domestic Relations Division
                          Trial Court No. 08-DIV-007

                 Judgment Affirmed in Part and Reversed in Part

                         Date of Decision: November 3, 2014




APPEARANCES:

        Peter R. Vanarsdel for Appellant

        Thomas Luth for Appellee
Case No. 10-14-04


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Nicole R. LaBrun (“Nicole”) brings this appeal

from the judgment of the Court of Common Pleas of Mercer County, Domestic

Relations Division, modifying the child support order. For the reasons set forth

below, the judgment is affirmed in part and reversed in part.

       {¶2} Nicole and Kevin L. LaBrun (“Kevin”) were married on March 26,

2004. R. 1. In May of 2005, Emmit LaBrun (“Emmit”) was born to the couple.

Id. On January 17, 2008, Kevin filed for a divorce. Id. The divorce was granted

on March 11, 2008. R. 12. As part of the divorce settlement, the parties entered

into a shared parenting agreement, which was incorporated into the divorce

decree. Id.     The parties also entered into a child support agreement and the

agreement was accepted by the trial court as being in the best interest of the child.

Id. The agreement required Kevin to pay child support of $325.00 per month to

Nicole. Id. Additionally, the agreement provided for health insurance as follows.

       11. Whichever parent has health insurance coverage for the
       minor child available at the least expensive personal cost shall
       provide the same. The non-providing parent shall reimburse the
       providing parent for half the personal cost of such coverage
       monthly.

Id.

       {¶3} On February 6, 2012, the Mercer County Child Support Enforcement

Agency (“CSEA”) filed for a hearing to review the child support orders. R. 15.


                                         -2-
Case No. 10-14-04


Nicole file a motion for contempt on March 30, 2012, alleging that Kevin was not

paying his half of the expenses as set forth in the agreement. R. 31. On June 4,

2012, Kevin filed a motion requesting judgment against Nicole in the amount of

$1,172.40 per paragraph 11 and for the elimination of paragraphs 10 and 11 from

the shared parenting plan. R. 39. A hearing was held on all outstanding motions

on May 14, 2012. R. 49. The magistrate’s recommendation was filed on August

22, 2012. Id.   Nicole filed her objections to the magistrate’s recommendations on

August 31, 2012. On February 1, 2013, the trial court entered its judgment

overruling most of the objections and sustaining the objection regarding cash

medical support. R. 57. Nicole filed her notice of appeal on March 26, 2013. R.

62. The appeal was voluntarily dismissed on June 12, 2013. R. 78.

      {¶4} On July 15, 2013, CSEA, at the request of Nicole, filed a motion for a

hearing to review the then existing support order. R. 69. A hearing was held

before the magistrate on October 1, 2013.           The magistrate issued her

recommendation on October 30, 2013. R. 94. Nicole filed objections to the

magistrate’s recommendation on November 12, 2013. R. 95. On March 26, 2014,

the trial court entered its judgment entry overruling the objections and adopting

the magistrate’s recommendation.       On appeal, Nicole raises the following

assignments of error.




                                       -3-
Case No. 10-14-04


                            First Assignment of Error

       The trial court erred in finding that [Kevin] had another of his
       children in his custody for purposes of calculating child support
       when no legal proceedings had been initiated or concluded
       granting [Kevin] custody of the child.

                           Second Assignment of Error

       The trial court erred in not modifying the designation of the
       parent obligated to provide health care insurance.

                            Third Assignment of Error

       The trial court erred in not using the less expensive health
       insurance available to [Nicole] in the child support guideline
       calculation.

                           Fourth Assignment of Error

       The trial court erred in the calculation of child support based
       upon the testimony and the shared parenting plan of the parties.

       {¶5} In the first assignment of error, Nicole alleges that the trial court erred

in finding that Kevin had another child living in his home. The findings of fact

regarding child support factors are reviewed under an abuse of discretion standard.

Staugler v. Staugler, 160 Ohio App. 3d 690, 2005-Ohio-1917, 828 N.E.2d 673 (3d

Dist.). The judgment of the trial court will not be reversed absent a showing that it

is unreasonable, arbitrary, or unconscionable. Id.      A review of the testimony in

this case indicates that it was undisputed that Kevin’s daughter from a prior

marriage was living with him. Oct. 1, 2013 Tr. 19. Kevin also testified that he

paid support of $50 per week for his daughter, even though she was now residing

                                         -4-
Case No. 10-14-04


with him. Tr. 22. Kevin did testify that his daughter living with him was merely

an agreement between her mother and himself, but he did not have legal custody

of the child. Tr. 25. Kevin also testified that although he had not requested a

modification of custody in that case, he intended to do so. Tr. 26. A review of the

statutory child support calculation form allows an income adjustment “for minor

children born to * * * either parent and another parent who are living with this

parent * * *.” R.C. 3119.022. The statute does not mandate that the parent have

legal custody of the child, only that the child be living with that parent. There was

undisputed evidence that Kevin’s daughter was then living with him. Thus, the

trial court did not abuse its discretion in granting the income adjustment for an

additional child living with Kevin. The first assignment of error is overruled.

       {¶6} In the second and third assignments of error, Nicole challenges the

trial court’s determination that Kevin should supply the health insurance. Pursuant

to the shared parenting agreement, if both parents have health insurance available,

the parent with the less expensive health insurance cost for insuring the child will

provide the insurance and the other parent will pay for half. R. 12. This provision

has not been modified. Although neither party in this case testified to exact

amounts for the cost of health insurance, for Emmit, Defendant’s Exhibits C and E

provided those numbers which permits the court to compare the costs. Kevin

testified that Exhibit C was accurate and Nicole testified to the accuracy of Exhibit


                                         -5-
Case No. 10-14-04


E. Tr. 11 and 21. Yearly cost for health insurance, dental insurance, and vision

insurance for Emmit from Kevin was $1,232.40.1 For Nicole, the yearly cost for

health insurance, dental insurance, and vision insurance for Emmit was $397.54

per year.2 Pursuant to the shared parenting agreement, Nicole should have been

the provider of the health insurance as her cost was substantially cheaper. Nicole

testified that she was willing to provide the health insurance and argued that hers

was cheaper. The trial court’s determination that Kevin should provide the health

insurance was arbitrary and contrary to the shared parenting agreement. Thus, the

trial court abused its discretion in maintaining Kevin as the provider of the health

insurance given the evidence before it. The second and third assignments of error

are sustained.

         {¶7} In the fourth assignment of error, Nicole claims that the trial court

erred in its method of calculating the child support since she had custody of Emmit

more than half of the time. Having found an error in the calculation, the issue of

support must be remanded for recalculation.                      The trial court’s result will be

different. Thus, this assignment of error is moot and we need not address it at this

time. App.R. 12(C).

1
  According to the figures set forth in Exhibit C, Kevin’s cost to insure his children was $1,589.12 per year
for health insurance and $875.68 per year for dental and vision insurance. This provides a total cost of
$2,464.80 to insure both children, which was the number used by the trial court. However, since only one
child is covered by this child support order, the amount needs to be divided in half for a total cost for
Emmitt of $1,232.40.
2
  Nicole’s yearly costs for Emmitt’s insurance as set forth in Exhibit E were $150.02 for health insurance,
$161.72 for dental insurance, and $85.50 per year for vision insurance. This equals a total health insurance
cost for Emmit of $397.54 per year and does not include any other children.

                                                    -6-
Case No. 10-14-04


       {¶8} Having found no error in the particulars assigned and argued in the

first assignment of error, that portion of the judgment of the Court of Common

Pleas of Mercer County, Domestic Relations Division, is affirmed. However,

having found error in the particulars assigned and argued in the second and third

assignments of error, that portion of the judgment of the Court of Common Pleas

of Mercer County, Domestic Relations Division, is reversed.

                                                     Judgment Affirmed in Part
                                                         And Reversed in Part

SHAW, J., concurs.

PRESTON, J., dissents.

/jlr




                                       -7-